Citation Nr: 1805617	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-28 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart disability, to include valvular heart disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth Ciardiello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Providence, Rhode Island. 

In May 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  

In November 2017, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in January 2018.

The Board notes that the claim of entitlement to service connection for an irregular heartbeat encompasses claims for all heart disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, the Board has recharacterized the Veteran's claim as stated above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's valvular heart disease had its onset during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disability, to include valvular heart disease, have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

Turning to the evidence of record, the Veteran has a current diagnosis of valvular heart disease.  See November 2016 VA Examination at 2.  Additionally, the Veteran competently and credibly testified that he was told during service by a physician that he had arrhythmia, but requested that not be put into his records at separation for fear of difficulty finding a civilian job.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also May 2016 Hearing Transcript at 14.  As the first two elements of service connection have been met, the crux of this issue rests on establishing a medical nexus between the Veteran's in-service arrhythmia, and is current valvular heart disease. 

In January 2018, a VHA opinion was received by VA.  The January 2018 examiner provided a positive nexus opinion linking the Veteran's current valvular heart disease to his arrhythmia, which was present during service.  As all three elements of service connection have been met, service connection is warranted for a heart disability, to include valvular heart disease. 



ORDER

Service connection for a heart disability, to include valvular heart disease, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


